DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 and 3-12 are pending and the subject of this FINAL Office Action.   Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
Applicants amended claim 1 to clarify that the printing cartridge comprises a “module for accessing code instructions”; and that “the store(s) of printing material(s) contained in the cartridge comprise the printing material(s) in predetermined quantity or quantities, necessary and sufficient to perform the printing of a predetermined number of said three-dimensional parts” (former claim 2).

Claim Interpretation
“[W]herein the store(s) of printing material(s) contained in the cartridge comprise the printing material(s) in predetermined quantity or quantities, necessary and sufficient to perform the printing of a predetermined number of said three-dimensional parts” encompasses any amount of any type of print material based on any subjective desired 3D print job(s).  The specification fails to define this phrase.  Instead, the specification repeats this same phrase once: “The store(s) of printing material(s) contained in the cartridge comprise the printing material(s) in predetermined quantity or quantities, necessary and sufficient to perform the 
As to “necessary and sufficient,” this does not mean the exact quantity to be used.  Rather, it is material necessary to perform a complete print job (minimum amount of material that will necessarily yield a complete print job) and sufficient to perform a print job (amount of material that could yield a complete print job).  This encompasses amounts to necessarily yield a complete print job or more (merely sufficient).

35 USC § 112(f)- Means-Plus-Function
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim limitation “a module for accessing code instructions” has been interpreted under 35 U.S.C. 112(f) because it uses the generic placeholder “module” coupled with non-specific language to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Specifically, claim 1 utilizes the term “module” then proceeds to recite functional language.  See MPEP § 2181(I)(B).  The functional language lacks any structure: “for accessing code instructions executable by the printing system for printing at least one three-dimensional part with a predetermined shape by using the printing material(s) contained in the cartridge.”  This is functional language directed to code instructions (e.g. data, algorithms, etc.).   Thus, “a module for accessing code instructions” in claims 1 and 3-12 is interpreted as means-plus-function.
The phrase “module for accessing code instructions executable by the printing system for printing at least one three-dimensional part with a predetermined shape by using the printing material(s) contained in the cartridge” is clearly linked or associated with the corresponding structure, material, or acts to the claimed function as follows: “The module for accessing code instructions is an identifier arranged or etched on an outer face of the printing cartridge, said identifier encoding an address for accessing, in a telecommunication network, said code instructions on a remote server” (pg. 2, ll. 23-25).  This “address for accessing, in a telecommunication network, said code instructions on a remote server” is disclosed as Uniform Resource Locator (URL) ().  Thus, “module for accessing code instructions” is interpreted as “an identifier arranged or etched on an outer face of the printing cartridge, said identifier encoding [URL] for accessing, in a telecommunication network, said code instructions on a remote 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).	

Claim Rejections - 35 USC § 102 - Withdrawn
These rejections are withdrawn due to Applicants’ claim amendments which now require a cartridge with “module for accessing code instructions executable by the printing system for printing at least one three-dimensional part with a predetermined shape by using the printing material(s) contained in the cartridge,” which is clearly linked or associated with the corresponding structure, material, or acts to the claimed function as follows: “The module for accessing code instructions is an identifier arranged or etched on an outer face of the printing cartridge, said identifier encoding [URL] for accessing, in a telecommunication network, said code instructions on a remote server” as in claim 6.

New Grounds of Claim Rejection - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-12 are rejected under 35 U.S.C. § 103 as being unpatentable over BATCHELDER (US 2011/0121476) or DOUGLAS (US 2014/0117585), in view of BOYER (US 2014/0034214).
	As to claims 1 and 3-4, both BATCHELDER and DOUGLAS teach the cartridge tags/encoded markings of claims 1 and 3-4 as described below. 
3D objects have a predetermined 3D shape because 3D objects printed based on specific 3D designs.  Thus, this print material encoded markings includes “instructions . . . for printing at least one three-dimensional part with a predetermined shape by using the printing material(s) contained in the cartridge.” 
	As to claim 1, BATCHELDER teaches the printing cartridge according to claim 1, wherein the store(s) of printing material(s) contained in the cartridge comprise the printing material(s) in predetermined quantity or quantities, necessary and sufficient to perform the printing of a predetermined number of said three-dimensional parts (paras. 0049-0050, for example).  As explained above, this encompasses any amount of print material for any print job(s), which BATCHELDER discloses when BATCHELDER discloses print cartridge with material to perform 3D print job.
	As to claim 3, BATCHELDER teaches the printing cartridge according to claim 1, wherein said access module is an electronic storage unit able to store data, and the cartridge further includes at least one connection unit suitable for connecting to a corresponding receiving unit belonging to a printing cartridge holder of said printing system, said connection unit being suitable for sending said stored data to a computing and command unit of the printing system 
	As to claim 4, BATCHELDER teaches the printing cartridge according to claim 3, wherein the access module stores the code instructions in a suitable machine command language (para. 0008).
	As to claim 7, BATCHELDER teaches the printing cartridge according to claim 1, wherein said printing material comprises at least one fusible filament, or a printing liquid or a printing powder (spool with filament; paras. 0007-0008, for example).
	As to claim 8, BATCHELDER teaches the printing cartridge according to claim 1, wherein said at least one store of printing material includes a spool to be unwound from at least one type of fusible filament (paras. 0007-0008).
	As to claim 9, BATCHELDER teaches the printing cartridge according to claim 8, comprising a heating nozzle suitable for transforming said fusible filament into liquid material suitable for printing a three-dimensional part by layers (paras. 0002-0005, for example).
	As to claim 10, BATCHELDER teaches the printing cartridge according to claim 8, comprising at least one sensor from among a temperature sensor and a filament type change sensor (para. 0007-0008).
	As to claim 11, BATCHELDER teaches a system for printing three-dimensional parts comprising a cartridge holder and a printer cartridge according to claim 1, the system for printing being configured to use the module for accessing code instructions of said cartridge (paras. 0007-0008, for example).
	As to claim 12, BATCHELDER teaches the printing system according to claim 11, wherein 
	As to claim 1, DOUGLAS teaches a printing cartridge containing at least one store of a printing material, comprising a data module (“a spool or cartridge is instrumented with a data tag that includes information about the build material”; Abstract and Fig. 4A).  These data tags include information of type of build material for the 3D object, and corresponding instructions for how to build a 3D object with the print material using 3D system operational parameters such as extruder temperatures, feed rate, cooling parameters, build chamber heating parameters, and other corresponding operational parameters (paras. 0068-80).  Furthermore, all 3D objects have a predetermined 3D shape because 3D objects printed based on specific 3D designs.  Thus, this print material encoded markings includes “instructions . . . for printing at least one three-dimensional part with a predetermined shape by using the printing material(s) contained in the cartridge.” 
	As to claim 1, DOUGLAS teaches the printing cartridge according to claim 1, wherein the store(s) of printing material(s) contained in the cartridge comprise the printing material(s) in predetermined quantity or quantities, necessary and sufficient to perform the printing of a predetermined number of said three-dimensional parts (para. 0094, for example).  As explained above, this encompasses any amount of print material for any print job(s), which DOUGLAS discloses when DOUGLAS discloses print cartridge with material to perform 3D print job.
	As to claim 3, DOUGLAS teaches the printing cartridge according to claim 1, wherein said 
	As to claim 4, DOUGLAS teaches the printing cartridge according to claim 3, wherein the access module stores the code instructions in a suitable machine command language (para. 0063).
	As to claim 7, DOUGLAS teaches the printing cartridge according to claim 1, wherein said printing material comprises at least one fusible filament, or a printing liquid or a printing powder (para. 0013, for example).
	As to claim 8, DOUGLAS teaches the printing cartridge according to claim 1, wherein said at least one store of printing material includes a spool to be unwound from at least one type of fusible filament (Abstract).
	As to claim 9, DOUGLAS teaches the printing cartridge according to claim 8, comprising a heating nozzle suitable for transforming said fusible filament into liquid material suitable for printing a three-dimensional part by layers (para. 0018, for example).
	As to claim 10, DOUGLAS teaches the printing cartridge according to claim 8, comprising at least one sensor from among a temperature sensor and a filament type change sensor (paras. 0022-0024).
	As to claim 11, DOUGLAS teaches a system for printing three-dimensional parts comprising a cartridge holder and a printer cartridge according to claim 1, the system for 
	As to claim 12, DOUGLAS teaches the printing system according to claim 11, wherein said cartridge holder includes a connection interface suitable for recovering an identifier for accessing code instructions for printing a three-dimensional part or code instructions for printing at least one three-dimensional part by using the printing material(s) contained in said cartridge (Figs. 3-5).
	As to claims 5-6, neither BATCHELDER nor DOUGLAS explicitly teach URL access identifier including an address for accessing, in a telecommunication network, said code instructions on a remote server.
	However, BOYER demonstrates that a skilled artisan would have been motivated to substitute familiar URL-based identifiers for the build material identifiers of BATCHELDER and DOUGLAS to accomplish the same identification and informational purpose with reasonable expectation of success.  BOYER teaches a spool for extrusion 3D printing with tool instructions 602 (paras. 0046-50).  BOYER explicitly states that “[t]he medium for the tool instructions 602 may be any computer readable medium including a diskette, a USB storage device, a memory stick, a memory card (e.g., an SD card)” or “may be stored at a remote location, and the kit may include a URL, a QR code, or other address or resource identifier for retrieving the tool instructions 602 that correspond to the length of build material 604” (para. 0047).  Thus, a skilled artisan would have been motivated to substitute other familiar identifiers such as URLs for the identifiers of the prior art.
prima facie obvious to a person of ordinary skill in the art before effective filing to substitute familiar URL tags/encoded markings for the tags/encoded markings of BATCHELDER or DOUGLAS with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743